DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicants’ “AMENDMENT UNDER 37 C.F.R. § 1.111” filed September 29, 2021 (“Amendment”) responsive to the Non-Final Office Action of March 31, 2021 (“NFOA”). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2021 is in compliance with 37 CFR 1.97 and thus has been considered by the Examiner.
                                                           Status of the Claims
Claims 1, 8, 10 & 16 have been currently amended, new claims 23-31 have been presently added, claims 9, 14 & 21-22 have been presently cancelled, claims 2, 6, 11, 15 & 18-20 have been previously cancelled, and claims 3-5, 7, 13, 17  have been previously presented. Thus, the 35 U.S.C. 112(a) & 112(b) rejections of claims 1, 3-5, 7-10, 12-14, 16-17 & 21-22 have been withdrawn as overcome (and as moot for cancelled claims 9, 14 & 21-22). 
Accordingly, claims 1, 3-5, 7-8, 10, 12-13, 16-17 & 23-31 are pending and have been examined. The claim rejections and response to Applicants’ arguments in the Amendment are stated below.
Claim Objections
Claims 1 & 12 
As to claim 1, the “and” at the very end of the first paragraph “determining…consumer electronics device; and” should be removed, and the limitation recited in the fifth paragraph down of “determining, by the processor, the replacement cost percentage exceeds a threshold value” should be, e.g., “determining, by the processor, that the replacement cost percentage exceeds a threshold value” or “determining, by the processor, the replacement cost percentage exceeding a threshold value”, etc.
As to claim 12, the status indicator should be “(Currently Amended)” because the previous version recited the limitation “an average selling price of consumer electronic device on a secondary market” (claim set dated November 17, 2020) and the current version recites “an average selling price of the consumer electronic device on a secondary market” (the insertion of the “the” before “consumer electronic device” should also be underlined). Afterwards, the status indicator should be “(Previously Presented)” if it is made clear that this change was made.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-8, 10, 12-13, 16-17 & 23-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method that detects use and determines a discount price of a consumer electronics device, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exception is also not integrated into a practical 
Analysis: claim 1 (a “method”) is directed to a process in the instant case. The limitations of “determining…a make of the consumer electronics device, and determining…a model of the consumer electronics device; identifying…based at least in part on the make and the model, pricing information for the consumer electronics device; calculating…based at least in part on the pricing information, a replacement cost percentage; determining…the replacement cost percentage exceeds a threshold value; determining…a discount price to insure the consumer electronics device, wherein the discount price is based on a depreciated value of the consumer electronics device; monitoring, by…a software application operating on the consumer electronics device, sensor data from at least one sensor of the consumer electronics device; detecting…a set of drop events from the sensor data, the set of drop events including a number of drop events, wherein each drop event of the set of drop events is detected based at least in part on comparing a portion of the sensor data over at least one time interval and at least one threshold value indicative of a drop; updating…a risk profile associated with the consumer electronics device based at least in part on the number of drop events; determining…an adjusted discount price by adjusting the discount price based at least in part on the risk profile updated based at least in part on the number of drop events; and notifying…the consumer electronics device of an offer to insure the consumer electronics device at the adjusted discount price” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as determining an adjusted discount price based on make and model data, drop data and a risk profile of a consumer electronics device, e.g., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a processor, interacting with a consumer electronics device having at least one sensor, as well as a software application operating on the consumer electronics device, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the processor, interacting with the consumer electronics device, to perform all the claimed functions. A plain reading of FIG. 1 as well as its associated descriptions in paragraphs [0023]-[0030] of Applicants’ Specification reveals that the above listed components can be a general-purpose, generic or commercially available computing element or device programmed to perform the claimed steps, e.g., via a processor executing a “software application”. See Apps.’ Spec., paras. [0023]-[0030]. Hence, the additional elements of the processor, the consumer electronics device having at least one sensor are generic computing components suitably programmed to perform their respective functions. The processor and the consumer electronics device having at least one sensor are also recited at a high-level of generality, e.g., as generic processors, devices and sensors performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. See 
In addition to the processor and the consumer electronics device having at least one sensor of independent claim 1, independent claim 10 also contains the generic computing components of: a system comprising a database device.
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor (claims 1 & 10), the consumer electronics device having at least one sensor (claims 1 & 10), and the system (claim 10) comprising the database device (claim 10) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible and independent claim 10 is also not patent eligible based on similar reasoning and rationale.
Dependent claims 3-5, 7-8, 12-13, 16-17 & 23-31, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 3 & 12, the limitations of “The method of claim 1 wherein the pricing information includes an average selling price of the consumer electronics device on a secondary market and a release price of the consumer electronics device when the consumer electronics device first launched” (claim 3) and “The system of claim 10 wherein the pricing information includes an average selling price of the consumer electronics device on a secondary market and a claim 12), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the pricing information in a method that detects use and determines a discount price of a consumer electronics device.
In claims 4 & 13, the limitations of “The method of claim 3 wherein the processor calculates the replacement cost percentage by subtracting the average selling price from the release price to obtain a dividend, dividing the dividend by the release price to obtain a quotient, and multiplying the quotient by 100” (claim 4) and “The system of claim 12 wherein the processor calculates the replacement cost percentage by subtracting the average selling price from the release price to obtain a dividend, dividing the dividend by the release price to obtain a quotient, and multiplying the quotient by 100” (claim 13), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further how the replacement cost percentage is calculated in a method that detects use and determines a discount price of a consumer electronics device.
In claim 5
In claims 7 & 16, the limitations of “The method of claim 1 wherein the pricing information includes a durability value” (claim 7) and “The system of claim 10 wherein the pricing information includes a durability value based at least in part on one or more of the make of the consumer electronics device and the model of the consumer electronics device” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the pricing information in a method that detects use and determines a discount price of a consumer electronics device.
In claim 8, the limitations of “The method of claim 7 further comprising: the processor retrieving the durability value from a database device based at least in part on one or more of the make of the consumer electronics device and the model of the consumer electronics device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further step(s) (e.g., a retrieving step) in a method that detects use and determines a discount price of a consumer electronics device.
In claim 17, the limitations of “The system of claim 16 wherein the durability value is proportional to a percentage of times a component of the consumer electronics device breaks when dropped from a predetermined height” (claim 17
In claim 23, the limitations of “The method of claim 1, wherein detecting the set of drop events from the sensor data comprises: detecting, via a first sensor of the consumer electronics device, accelerometer data during at least one time interval; and detecting, by the processor via the software application operating on the consumer electronics device, at least one drop event of the set of drop events based at least in part on determining, during the at least one time interval, a portion of the accelerometer data exceeds a first threshold value then drops below a second threshold value within a predetermined second time interval”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the detecting the set of drop events from the sensor data step (as comprising further detecting steps) in a method that detects use and determines a discount price of a consumer electronics device.
In claims 24-27, the limitations of “The method of claim 23, the method further comprising: determining, by the processor, the first threshold value and/or the second threshold value based at least in part on one or more of the make of the consumer electronics device and the model of the consumer electronics device” (claim 24), “The method of claim 23, the method further comprising: detecting, via a second sensor of the consumer electronics device, gyroscope data during the at least one time interval; and validating, by the processor, the gyroscope data during the predetermined second time interval indicates a drop event” (claim 25), “The method of claim 23, the method further comprising: determining, by the processor before each drop event represented in the set of drop events, the accelerometer data does not satisfy a thrown threshold value” (claim 26) and “The method of claim 23, the method further comprising: detecting, by the processor, a soft drop event by at least: determining, by the processor during a first time interval, the accelerometer data exceeds an intermediate threshold, wherein the number claim 27), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., determining, detecting and validating steps) in a method that detects use and determines a discount price of a consumer electronics device.
In claim 28, the limitations of “The method of claim 1, wherein notifying, via the processor, the consumer electronics device of the offer comprises: causing, via the processor, generation on the consumer electronics device of an audio message or a visual message”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the notifying the consumer electronics device of the offer step (as comprising a causing step) in a method that detects use and determines a discount price of a consumer electronics device.
In claims 29-31, the limitations of “The method of claim 1, the method further comprising: identifying, by the processor, a thrown threshold value; detecting, by the processor, accelerometer data of the sensor data that (1) falls below the thrown threshold value or (2) increases initially before falling below the thrown threshold value; and detecting, by the processor, the accelerometer data indicates a throw event rather than a drop event” (claim 29), “The method of claim 1, the method further comprising: causing generation, by the processor via communication with the consumer electronics device and based at least in part on the risk profile updated based at least in part on the number of drop events, of an audio message or a visual message indicating a suggested proactive action for preventing future damage to the consumer electronics device” (claim 30) and “The method of claim 1, the method further comprising: claim 31), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., identifying, detecting, and causing generation steps) in a method that detects use and determines a discount price of a consumer electronics device.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1, 3-5, 7-8, 10, 12-13, 16-17 & 23-31 are not eligible subject matter under 35 U.S.C. 101.
                                           Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-8, 10, 12, 16-17 & 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Edmondson et al., U.S. Pat. Pub. 2015/0206200 A1 (“Edmonson”) in view of Adegan, U.S. Pat. 10,360,601 B1 (“Adegan”) and further in view of Sabripour, U.S. Pat. Pub. 2019/0164020 A1 (“Sabripour”).
As to claim 1, Edmondson teaches, suggests and discloses a “method comprising” (see, e.g., Edmondson, para. [0002] (“The present disclosure relates generally to systems and methods that provide for the reclamation of residual value of personal electronic devices”)):
“determining, by a processor from data stored on a consumer electronics device or transmitted by the consumer electronics device, a make of the consumer electronics device”. See, e.g., Edmondson, FIG. 1, paras. [0028] (“main processor 102 [processor]”). For “determining…make” see below.
“determining, by the processor from data stored on the consumer electronics device or transmitted by the consumer electronics device, a model of the consumer electronics device”. See, e.g., Edmondson, paras. [0006] (“Information resident in a cellular or other electronic device would include, but not be limited to, parameters or information used to determine parameters such as usage time, device location, make, model, age, OS and firmware version, battery life and frequency of keyboard usage.”); [0029] (“system 100 may utilize an interface directly installed on and/or connected to the mobile devices 106, e.g., not solely a web browser running upon the mobile devices 106; such an interface might be an ‘app’ running on the mobile devices 106 or another direct interface, API-focused connection, another type of direct, remote communication channel, or the like to glean parameters associated with the mobile devices 106 for use in determining a residual value of the mobile device 106. Such parameters may include usage time, device location, make, model, age, keyboard usage (e.g. number of times used), or other parameters that may affect the value of the mobile device.”).   
“identifying, by the processor based at least in part on the make and the model, pricing information for the consumer electronics device”. See, e.g., Edmondson, paras. [0007] (“Information resident in a cellular or other electronic device would include, but not be limited to, parameters or information used to determine parameters such as usage time, device location, make, model...information resident in a cellular device can be analyzed to determine the device's residual value in a given location based on parameters extracted from the device…The system can thus determine a device's residual value through an analysis combining, among other things, information resident in the device [thus, using the make and model information resident in the cellular device to identify pricing information or residual value for the cellular device]”); [0029] (“The present system 100 may…glean parameters associated with the mobile devices 106 for use in determining a residual value [e.g., pricing information] of the mobile device 106. Such parameters may include usage time, device location, make, model [same]”); [0035] (“As the residual value calculation, the main processor 102 may contact a market monitoring system 160 to access a market monitoring database 162 via servers 164, 166. Market monitoring database 162 may contain information related to market shockwave dynamics. For example, when a new version of a mobile device is released, a shockwave may be felt on the market relative to the value of a mobile device. In other words, when a new model of a device is releases, the value of the old model may experience a sudden change. The market monitoring database 162 may comprise information relative to release dates of mobile devices, historic information related to changes in price after a release, or other information related to changes in mobile device value after a change in the market [using the make and the model to search in the market monitoring database 162 for pricing information for the consumer electronics device, e.g., historic information related to changes in price after a release, or other information related to changes in mobile device value after a change in the market].”); [0036] (“As another example of data gathering in support of the residual value calculation, the main processor 102 may contact a web crawler 172 via a server 170. Web crawler 172 may gather data from various mobile device repair websites 176. This data may be used, for example, to determine the frequency of breakage on a certain type of mobile device. Web crawler 172 may also gather data from various user review websites 178. This data may also be beneficial in determining a value of a mobile device, for example the longevity of the mobile device. Social intelligence server 172 may also interact with internal metrics server 174. Internal metrics server 174 may be one or more servers that collect and store metrics related to mobile device returns, prices [same, pricing information], or other mobile device data available on the web
“calculating, by the processor based at least in part on the pricing information, [a trade-in value]”. See, e.g., Edmonson, Abstract (“initiate a trade-in value calculation… receive information from the mobile device related to characteristics of the mobile device via the mobile application communication center; receive first data related to the mobile device from the one or more servers; retrieve second data related to the mobile device from the analytic database [the information, the first data and the second data can be or include the pricing information]; determine a trade-in value for the mobile device based upon one or more of: the information, the first data, and the second data”); [0098] (“At step 1090, business intelligence and analytics may be gathered from the data warehouse 1070 [e.g., pricing information] for use in determining trade-in values and gauging market characteristics.”). 
“determining, by the processor, [the trade-in value] exceeds a threshold value”. See, e.g., Edmonson, paras [0025] (“The presently disclosed embodiments may be applied to form comprehensive systems that use the embedded information within the electronic device in conjunction with databases specifying baseline values [threshold values], regional variances for such values, whether the electronic devices appear on lost/stolen lists, and many other aspects.”); [0038] (“the mobile device's relative network speed, memory speed, battery performance, or other performance parameters [e.g. index value], may be measured and compared to a baseline for similar mobile devices 106”). 
“determining, by the processor, a discount price [trade-in value for] the consumer electronics device, wherein the discount price [trade-in value] is based on a depreciated value of the consumer electronics device”. See disclosures above for “to calculate a [trade-in value]”; [0094] (Table 1 showing a depreciated value of the consumer depreciated value and “Charging port” as “Dead” with a “-$25” impact to device value or depreciated value coming to the total impact to retained value or total depreciated value being “-$75”.).
“monitoring, by the processor via communication with a software application operating on the consumer electronics device, sensor data from at least one sensor of the consumer electronics device”. See, e.g., Edmonson, paras. [0017] (describing FIG. 5 as “a flowchart of a method by which the software application on the device may process location or physical-based event triggers); Abstract, [0008], [0037], [0043] (“mobile application” of “mobile application communication [center or server] [104]” and “the application resident on the device”); [0010] (“stand-alone application on the connected device or seamlessly integrated into other applications that currently serve customer care functions on the device”); [0042] (mobile device “app”); [0058], [0066], [0084]-[0086] (describing sensor data from at least one sensor on a consumer electronics device).
“notifying, by the processor, the consumer electronics device of an offer [at the trade-in value for] the consumer electronics device at the…discount price.” See, e.g., Edmonson, Abstract (“and transmit the trade-in value to the mobile device.”); paras. [0039] (“The system 100 may provide mobile device 106 with real-time updates of the closest available return site or the highest returned residual value "bid" for the device. For example one purchaser may offer more for a mobile device 106 than another. Further, through "push" notifications, a user may be notified immediately of possible return offers for their mobile device whereby the user may be immediately induced to upgrade to a new mobile device upon learning the residual value that they will receive for their current mobile device in exchange for their mobile device upgrade.”); [0094] (“The mobile device trade-in value may then be displayed to the user”); [0098] (“the user may be presented with a trade-in value for the mobile device 1080.”) 
However, Edmonson does not specifically or expressly disclose the limitations recited by claim 1 of “calculating, by the processor based at least in part on the pricing information, a replacement cost percentage”, “determining, by the processor, the replacement cost percentage exceeds a threshold value”, “detecting, by the processor, a set of drop events from the sensor data, the set of drop events including a number of drop events, wherein each drop event of the set of drop events is detected based at least in part on comparing a portion of the sensor data over at least one time interval and at least one threshold value indicative of a drop”, “updating, by the processor, a risk profile associated with the consumer electronics device based at least in part on the number of drop events”, “determining, by the processor, an adjusted discount price by adjusting the discount price based at least in part on the risk profile updated based at least in part on the number of drop events” and “notifying, by the processor, the consumer electronics device of an offer to insure the consumer electronics device at the adjusted discount price.” 
Adegan partially cures this deficiency because Adegan teaches, suggests and discloses the above recited limitations of claim 1:
 “calculating, by the processor based at least in part on the pricing information, a replacement cost percentage” and “determining, by the processor, the replacement cost percentage exceeds a threshold value.” See, e.g., Adegan, Col. 22:40-52 (“The present invention has a configuration mechanism to calculate the ratio of total cost of repair for a given part to that of its replacement cost [using the pricing information to calculate a replacement cost percentage for the consumer electronics device]. For example, some the cost of repair is more than a certain percentage of the cost to replace that same part [determining whether the replacement cost percentage exceeds a threshold value]. Therefore the default "repair" labor on a given part is automatically set to be below the predefined percentage of the total cost of procuring and replacing that part, as specified by the insurance company or the repair shop. This parameter is configurable within the present invention and is used to calculate the repair calculations of parts that are changed from the replace operation to the repair operation 1025 [when the replacement cost percentage exceeds the threshold value, the processor determining a discount price to insure the consumer electronics device, wherein the discount price is based on a depreciated value of the consumer electronics device; and the processor notifying the consumer electronics device of an offer to insure the consumer electronics device at the discount price].”); Col. 29:1-15 (“In another embodiment of the present invention, the system receives estimates from various insurance companies or estimating companies in an electronic form and evaluates it with its predictive analytics engine in order to determine whether the estimate created by a third party is accurate, overpriced or underpriced [thus, when the replacement cost percentage exceeds the threshold value, the processor determining a discount price to insure the consumer electronics device, wherein the discount price is based on a depreciated value of the consumer electronics device]. This analysis is performed as if a new estimate was being created by the present invention. However instead of creation of a new estimate, the present invention takes an existing estimate in the form of an input and produces the results as its output, in essence evaluating that estimate and comparing it to various characteristics of its predictive analytics engine in order to present the user with its assessment of the estimate provided electronically and present how it may differ from what the present invention would have produced [the processor notifying the consumer electronics device of an offer to insure the consumer electronics device at the discount price].”).
“updating, by the processor, a risk profile associated with the consumer electronics device based at least in part on the number of drop events” and “determining, by the processor, an adjusted discount price by adjusting the discount price based at least in part on the risk profile…”. See, e.g., Adegan, Col. 3:40-42 (“damage profile” of a vehicle based on the number of accidents/damage to a vehicle); Col. 31:30-44 (historical damage profiles of a vehicle based on past damage, e.g., number of damage); Abstract (number for damage, hence the risk profile can be built on number of accidents).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Edmondson’s and Adegan’s above disclosures to teach, suggest and disclose all the limitations recited by claim 1. The motivation to combine Edmondson with Adegan would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., calculating a replacement cost percentage, determining whether that replacement cost percentage exceeds a threshold value, and using a risk profile) in order to yield predictable results and/or a reasonable expectation of success. See 
Nonetheless, Edmondson in view of Adegan still does not specifically or expressly disclose  “detecting, by the processor, a set of drop events from the sensor data, the set of drop events including a number of drop events, wherein each drop event of the set of drop events is detected based at least in part on comparing a portion of the sensor data over at least one time interval and at least one threshold value indicative of a drop”, “updating, by the processor, a risk profile associated with the consumer electronics device based at least in part on the number of drop events”, “determining, by the processor, an adjusted discount price by adjusting the discount price based at least in part on the risk profile updated based at least in part on the number of drop events” and “notifying, by the processor, the consumer electronics device of an offer to insure the consumer electronics device at the adjusted discount price” of claim 1.
Sabripour cures this deficiency. See, e.g., See, e.g., Sabripour, paras. [0029] (“At block 202, the electronic processor 102 detects, based on information obtained from the one or more sensors 114, an incident. An incident is an unexpected and/or involuntary removal of the portable electronic device 100 from the possession of a user of the device 100 caused by a second party or object [detecting a drop event]. The incident may include removing the portable electronic device 100 from a holster of the user, dropping the portable electronic device 100 from a predetermined height, and throwing the portable electronic device 100.”); [0030] (“The electronic processor 102 may do this, for example, by analyzing and processing one or more signals from one or more of the plurality of sensors 114 and the cameras 110, 112. For example, the electronic processor 102 may analyze a signal from the inertial gravitational sensor 116 to determine a particular pattern in acceleration and/or jerk and determines an incident when the signal exceeds a predetermined threshold…the electronic processor 102 may be able to determine a height in which the portable electronic device 100 is dropped based on a signal from the inertial gravitational sensor 116 and compare the calculated height to the predetermined height.”) (wherein each drop event of the set of drop events is detected based at least in part on comparing a portion of the sensor data over at least one time interval and at least one threshold value indicative of a drop); [0036] (device profile can be used as risk profile) (also, using the disclosure of Adegan above, the adjusted discount price can be calculated based on the number of drop events to ultimately notify the consumer on the adjusted discount price).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Edmondson’s, Adegan’s and Sabripour’s above disclosures to teach, suggest and disclose all the limitations recited by claim 1. The motivation to combine Edmondson and Adegan with Sabripour would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., determining drop events with sensors) in order to yield predictable results and/or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Edmondson and Adegan with Sabripour would be particularly advantageous in in integrating the above-disclosed systems and methods with “an edge learning method for a portable electronic device” (Sabripour, para. [0017]) in order to ultimately teach, suggest and disclose all the limitations of claim 1.
As to claim 10, Edmondson in view of Adegan and further in view of Sabripour teaches, suggests and discloses a “system comprising: a database device that stores pricing information for a consumer electronics device; and a processor that is configured to: (1) determine a make of the consumer electronics device, and determine a model of the consumer electronics device, (2) identify, based at least in part on the make and the model, the pricing information from the database device, (3) calculate, based at least in part on the pricing information, a replacement cost percentage for the consumer electronics device, (4) determine the replacement cost See Edmondson, Adegan & Sabripour above for the nearly identical limitations in claim 1. For “system comprising”: see, e.g., Edmondson, para. [0002] (“The present disclosure relates generally to systems and methods that provide for the reclamation of residual value of personal electronic devices”); for “a database device”: see, e.g., Edmondson, paras. [0031] (“Further, within the system 100, the main processor 102 may communicate with the mobile devices 106 not only to retrieve embedded information relative to those mobile devices 106, but also to compile relevant information from external sources or through analysis. With those capabilities, a full device profile may be built and stored in an analytic database 110 [database device storing pricing information].”); [0032] (“the main processor 102 may contact OEM system 130 to access an OEM database 132 [database device] through respective servers 136, 134 to gather either or both of the general phone model information and phone-specific metrics according to what is stored in the OEM database 132 regarding that mobile device 106 [database device storing pricing information]…The types of information available from OEM database 132 might include whether the mobile device 106 has been reconditioned, manufacturing details, the mobile device's hardware and software configurations, warranty claim information, and contemplated upgrades/revisions [pricing information].”); [0044] (“The OEM database 132 [database device] may include information about a particular model of a mobile device's features, which can in turn be used in a residual value calculation for the mobile device 106 [pricing information].”); 
As to claims 3 & 12, Edmondson in view of Adegan and further in view of Sabripour teaches, suggests and discloses all the limitations of claim 1 & 10 (as established above), which claims 3 & 12 respectively depend from. Edmonson in view of Adegan and further in view of Sabripour further teaches, suggests and discloses all the limitations of claims 3 & 12, specifically: “The method of claim 2 wherein the pricing information includes an average selling price of the consumer electronics device on a secondary market and a release price of the consumer electronics device when the consumer electronics device first launched” (claim 3) and “The system of claim 10 wherein the pricing information includes an average selling price of the consumer electronics device on a secondary market and a release price of the consumer electronics device when the consumer electronics device first launched” (claim 12). See, e.g., Edmondson, paras. [0029] (“The present system 100 may utilize an interface directly installed on and/or connected to the mobile devices 106…to glean parameters associated with the mobile devices 106 for use in determining a residual value [pricing information] of the mobile device 106. Such parameters may include usage time, device location, make, model, age, keyboard usage (e.g. number of times used), or other parameters that may affect the value of the mobile device [e.g. average selling price of the consumer electronics device on a secondary market and a release price of the consumer electronics device when the consumer electronics device first launched].”); [0035] (“As another example of data gathering in support of the residual value calculation, the main processor 102 may contact a market monitoring system 160 to access a market monitoring database 162 via servers 164, 166. Market monitoring database 162 may contain information related to market shockwave dynamics. For example, when a new version of a mobile device is released, a shockwave may be felt on the market relative to the value of a mobile device. In other words, when a new model of a device is releases, the value of the old model may experience a sudden change. The market monitoring database 162 may comprise information relative to release dates of mobile devices, historic information related to changes in price after a release, or other information related to changes in mobile device value after a change in the market [average selling price of the consumer electronics device on a secondary market and a release  price of the consumer electronics device when the consumer electronics device first launched].”); [0036] (“As another example of data gathering in support of the residual value calculation, the main processor 102 may contact a web crawler 172 via a server 170. Web crawler 172 may gather data from various mobile device repair websites 176. This data may be used, for example, to determine the frequency of breakage on a certain type of mobile device. Web crawler 172 may also gather data from various user review websites 178. This data may also be beneficial in determining a value of a mobile device, for example the longevity of the mobile device. Social intelligence server 172 may also interact with internal metrics server 174. Internal metrics server 174 may be one or more servers that collect and store metrics related to mobile device returns, prices, or other mobile device data available on the web [average selling price of the consumer electronics device on a secondary market and a release price of the consumer electronics device when the consumer electronics device first launched].”); Adegan, Col. 7:37, Col. 14:5-6 (“standard price
As to claim 5, Edmondson in view of Adegan and further in view of Sabripour teaches, suggests and discloses all the limitations of claim 2, which claim 5 depends from. Edmonson in view of Adegan and further in view of Sabripour further teaches, suggests and discloses all the limitations of claim 5, specifically: “The method of claim 1 further comprising: the processor periodically calculating the replacement cost percentage”. See, e.g., Adegan, Col. 22:40-52 (discussing “calculating the replacement cost percentage” and “Therefore the default "repair" labor on a given part is automatically [e.g. periodically] set to be below the predefined percentage of the total cost of procuring and replacing that part, as specified by the insurance company or the repair shop. This parameter is configurable within the present invention and is used to calculate the repair calculations of parts that are changed from the replace operation to the repair operation 1025 [e.g., periodically, from replace to repair].); Edmondson, para. [0053] (“The system 700 may comprise a device value check module 702 which may be employed to determine whether a mobile device user is eligible for trading in or upgrading his or her device [calculating the replacement cost percentage once combining the above disclosure from Adegan]. In some embodiments, a user may solicit device value check module 702 to initiate an eligibility inquiry at a his or her request or instruct device value check module 702 to periodically perform such an inquiry and alert him or her once device value check module 702 determines a user is eligible [periodically calculating the replacement cost percentage]. In another example, an OEM or provider may configure device value check module 702 to periodically initiate an eligibility inquiry of a device user and alert him or her once eligible for a trade in or upgrade [same
As to claims 7 & 16, Edmondson in view of Adegan and further in view of Sabripour teaches, suggests and discloses all the limitations of claim 1 & 10 (as established above), which claims 7 & 16 respectively depend from. Edmonson in view of Adegan and further in view of Sabripour further teaches, suggests and discloses all the limitations of claims 7 & 16, specifically: “The method of claim 1 wherein the pricing information includes a durability value” (claim 7) and “The system of claim 10 wherein the pricing information includes a durability value based at least in part on one or more of the make of the consumer electronics device and the model of the consumer electronics device” (claim 16). See, e.g., Edmondson, paras. [0029] (“The present system 100 may utilize an interface directly installed on and/or connected to the mobile devices 106…to glean parameters associated with the mobile devices 106 for use in determining a residual value [pricing information] of the mobile device 106. Such parameters may include usage time, device location, make, model, age, keyboard usage (e.g. number of times used), or other parameters that may affect the value of the mobile device [e.g. durability value].”); [0032] (“As another example of data gathering in support of the residual value calculation…[e.g.] whether the mobile device 106 has been reconditioned, manufacturing details, the mobile device's hardware and software configurations, warranty claim information, and contemplated upgrades/revisions [relevant to the durability value]”); [0033] (“As another example of data gathering in support of the residual value calculation, the main processor 102 may contact an operator system 150 to access an operator database 152…to gather metrics relating to…usage minutes, number of texts, eligibility for upgrade (age of contract), or other relevant usage information or other types of metrics to the extent that information is compiled by a phone system operator or other connected service provider [also information relevant to the durability value]”); [0036] (“As another example of data gathering in support of the residual the main processor 102 may contact a web crawler 172 via a server 170. Web crawler 172 may gather data from various mobile device repair websites 176. This data may be used, for example, to determine the frequency of breakage on a certain type of mobile device [certainly durability value]. Web crawler 172 may also gather data from various user review websites 178. This data may also be beneficial in determining a value of a mobile device, for example the longevity of the mobile device [durability value]. Social intelligence server 172 may also interact with internal metrics server 174. Internal metrics server 174 may be one or more servers that collect and store metrics related to mobile device returns, prices, or other mobile device data available on the web [relating to the durability value].”); [0038] (“In some embodiments, as a part of a downloaded ‘app’ or embedded operating code within a mobile device 106, analytic tools may be used to determine the overall ‘health’ of the mobile device 106. For example, the mobile device's relative network speed, memory speed, battery performance, or other performance parameters, may be measured and compared to a baseline for similar mobile devices 106 [durability value].”); [0044] (“The OEM database 132 may include information about a particular model of a mobile device's features, which can in turn be used in a residual value calculation for the mobile device 106. Information gleaned from the operator database 152 may include metrics such as device usage data (number of minutes, data downloaded, or other usage indicator) that also may be indicative of device residual value [all data relevant to the durability value].”); [0055] (“The device diagnostics module 704 may transmit such information to operator system 150 to identify particular device parameters for evaluation and diagnosis by the device diagnostics module 704 for use in a residual value calculation [durability value
As to claim 8, Edmondson in view of Adegan and further in view of Sabripour teaches, suggests and discloses all the limitations of claim 7 (as established above), which claim 8 depends from. Edmonson in view of Adegan and further in view of Sabripour further teaches, suggests and discloses all the limitations of claim 8, specifically: “The method of claim 7 further comprising: the processor retrieving the durability value from a database device based at least in part on one or more of the make of the consumer electronics device and the model of the consumer electronics device”. See, e.g., Edmondson, paras. [0032] (“As another example of data gathering in support of the residual value calculation, the main processor 102 may contact OEM system 130 to access an OEM database 132 through respective servers 136, 134 to gather either or both of the general phone model information and phone-specific metrics according to what is stored in the OEM database 132 regarding that mobile device 106 [retrieving the durability value from a database device, e.g., OEM database 132]. The type of information available from OEM database 132 [database device] might include whether the mobile device 106 has been reconditioned, manufacturing details, the mobile device's hardware and software configurations, warranty claim information, and contemplated upgrades/revisions [relevant to the durability value]”); [0033] (“As another example of data gathering in support of the residual value calculation, the main processor 102 may contact an operator system 150 to access an operator database 152…to gather metrics relating to through respective servers 156, 154 to gather metrics relating to the mobile device 106 according to the data stored therein [retrieving the durability value from a database device, e.g., operator database 152]. Relevant metrics that may be pulled from an operator database 152 [database device] may include usage minutes, number of texts, eligibility for upgrade (age of contract), or other relevant usage information or other types of metrics to the extent that information is compiled by a phone system operator or other connected service provider [also information relevant to the durability value]”); [0036] (“As another example of data gathering in support of the residual value calculation, the main processor 102 may contact a web crawler 172 via a server 170. Web crawler 172 may gather data from various mobile device repair websites 176 [retrieving the durability value from a database device, e.g., server 170 and databases storing mobile device repair websites 176 crawled by web crawler 172]. This data may be used, for example, to determine the frequency of breakage on a certain type of mobile device [durability value]. Web crawler 172 may also gather data from various user review websites 178 [also another database device]. This data may also be beneficial in determining a value of a mobile device, for example the longevity of the mobile device [durability value]. Social intelligence server 172 may also interact with internal metrics server 174 [database device]. Internal metrics server 174 [database device] may be one or more servers that collect and store metrics related to mobile device returns, prices, or other mobile device data available on the web [relating to the durability value].”); [0038] (“In some embodiments, as a part of a downloaded ‘app’ or embedded operating code within a mobile device 106, analytic tools may be used to determine the overall ‘health’ of the mobile device 106. For example, the mobile device's relative network speed, memory speed, battery performance, or other performance parameters, may be measured and compared to a baseline for similar mobile devices 106 [durability value]. This information may additionally be stored in the analytic database 110 and may be used for calculation of a residual value [retrieving the durability value from a database device, e.g., analytic database 110]”); [0044] (“The OEM database 132 may include information about a particular model of a mobile device's features, which can in turn be used in a residual value calculation for the mobile device 106. Information gleaned from the operator database 152 may include metrics such as device usage data (number of minutes, data downloaded, or other usage indicator) that also may be indicative of device residual value [all data relevant to the durability value]. Some or all of the information gathered in one or more of steps 204,206, 208, 210 may be stored in the analytic database 110 for use by the main processor 102 [also retrieving the durability value from a database device, e.g., analytic database 110]”); [0055] (“The device diagnostics module 704 may transmit such information to operator system 150 to identify particular device parameters for evaluation and diagnosis by the device diagnostics module 704 for use in a residual value calculation [durability value]. For example, the device diagnostics module 704 may receive data stored on the backend database 152 and/or an OEM database 130 and use a device's information to identify an appropriate diagnostic analysis to be performed by the device diagnostics module 704 [retrieving the durability value from a database device, e.g., backend database 152 and/or OEM database 130”). 
As to claim 17, Edmondson in view of Adegan and further in view of Sabripour teaches, suggests and discloses all the limitations of claim 16 (as established above), which claim 17 depends from. Edmonson in view of Adegan and further in view of Sabripour further teaches, suggests and discloses “wherein the durability value is proportional to a percentage of times a component of the consumer electronics device breaks when dropped from a predetermined height” as recited by claim 17. See, e.g., Edmondson, para. [0036] (“This data may be used, for example, to determine the frequency of breakage on a certain type of mobile device [proportional to a percentage, e.g., frequency, of times a component of the consumer electronics device breaks].”); Sabripour, paras. [0029] (“At block 202, the electronic processor 102 detects, based on information obtained from the one or more sensors 114, an incident. An incident is an unexpected and/or involuntary removal of the portable electronic device 100 from the possession of a user of the device 100 caused by a second party or object. The incident may include dropping the portable electronic device 100 from a predetermined height, and throwing the portable electronic device 100.”); [0030] (“the electronic processor 102 may be able to determine a height in which the portable electronic device 100 is dropped based on a signal from the inertial gravitational sensor 116 and compare the calculated height to the predetermined height.”). 
As to claim 23, Edmondson in view of Adegan and further in view of Sabripour teaches, suggests and discloses the limitations of “The method of claim 1, wherein detecting the set of drop events from the sensor data comprises: detecting, via a first sensor of the consumer electronics device, accelerometer data during at least one time interval; and detecting, by the processor via the software application operating on the consumer electronics device, at least one drop event of the set of drop events based at least in part on determining, during the at least one time interval, a portion of the accelerometer data exceeds a first threshold value then drops below a second threshold value within a predetermined second time interval.” See, e.g., Sabripour, paras. [0027] (accelerometer as inertial gravitational sensor 116); [0030] (“The electronic processor 102 may do this, for example, by analyzing and processing one or more signals from one or more of the plurality of sensors 114 and the cameras 110, 112. For example, the electronic processor 102 may analyze a signal from the inertial gravitational sensor 116 to determine a particular pattern in acceleration and/or jerk and determines an incident when the signal exceeds a predetermined threshold…the electronic processor 102 may be able to determine a height in which the portable electronic device 100 is dropped based on a signal from the inertial gravitational sensor 116 and compare the calculated height to the predetermined height.”).
As to claim 24, Edmondson in view of Adegan and further in view of Sabripour teaches, suggests and discloses the limitations of “The method of claim 23, the method further determining, by the processor, the first threshold value and/or the second threshold value based at least in part on one or more of the make of the consumer electronics device and the model of the consumer electronics device.” See Edmondson, paras. [0058], [0066], [0084]-[0086] (describing sensor data and metrics like thresholds from at least one sensor on a consumer electronics device); [0025] (“The presently disclosed embodiments may be applied to form comprehensive systems that use the embedded information within the electronic device in conjunction with databases specifying baseline values [threshold values], regional variances for such values, whether the electronic devices appear on lost/stolen lists, and many other aspects.”); [0038] (“the mobile device's relative network speed, memory speed, battery performance, or other performance parameters [e.g. index value], may be measured and compared to a baseline for similar mobile devices 106”).
As to claim 25, Edmondson in view of Adegan and further in view of Sabripour teaches, suggests and discloses the limitations of “The method of claim 23, the method further comprising: detecting, via a second sensor of the consumer electronics device, gyroscope data during the at least one time interval; and validating, by the processor, the gyroscope data during the predetermined second time interval indicates a drop event.” See, e.g., Edmondson, paras. [0059] & [0069] (mentioning gyroscopes and gyroscope data); Sabripour, para. [0027] (inertial gravitational sensor 116 may be a gyroscope).
As to claim 26, Edmondson in view of Adegan and further in view of Sabripour teaches, suggests and discloses the limitations of “The method of claim 23, the method further comprising: determining, by the processor before each drop event represented in the set of drop events, the accelerometer data does not satisfy a thrown threshold value.” See, e.g., Sabripour, paras. [0029] (“The incident may include removing the portable electronic device 100 from a throwing the portable electronic device 100…In the illustrated example, the incident 300 is detected when the portable electronic device 100 is unexpectedly thrown or dropped from the user 302 due to, for example a force delivered to the user 302 by the second party 304.”); [0032] (detecting if device 100 is thrown); claims 3 & 14 (same). 
As to claim 27, Edmondson in view of Adegan and further in view of Sabripour teaches, suggests and discloses the limitations of “The method of claim 23, the method further comprising: detecting, by the processor, a soft drop event by at least: determining, by the processor during a first time interval, the accelerometer data exceeds an intermediate threshold, wherein the number of drop events does not include the identified soft drop event.” See, e.g., Sabripour, paras. [0029] (detecting drops from heights or the device is not dropped but user moves); [0030] (accidentally dropped); [0032] (bounces after dropped); claims 3 & 14 (same).
As to claim 28, Edmondson in view of Adegan and further in view of Sabripour teaches, suggests and discloses the limitations of “The method of claim 1, wherein notifying, via the processor, the consumer electronics device of the offer comprises: causing, via the processor, generation on the consumer electronics device of an audio message or a visual message.” See, e.g., Adegan, Col. 3:37-39 (“Electronic notification: any automated communication received by e-mail, phone, fax, text message, SMS, RSS or any third party software notification or alerting system.”).
As to claim 29, Edmondson in view of Adegan and further in view of Sabripour teaches, suggests and discloses the limitations of “The method of claim 1, the method further comprising: identifying, by the processor, a thrown threshold value; detecting, by the processor, accelerometer data of the sensor data that (1) falls below the thrown threshold value or (2) increases initially before falling below the thrown threshold value; and detecting, by the processor, the accelerometer data indicates a throw event rather than a drop event.” See, e.g., Sabripour, paras. [0029] (“The incident may include removing the portable electronic device 100 from a holster of the user, dropping the portable electronic device 100 from a predetermined height, and throwing the portable electronic device 100…In the illustrated example, the incident 300 is detected when the portable electronic device 100 is unexpectedly thrown or dropped from the user 302 due to, for example a force delivered to the user 302 by the second party 304.”); [0032] (detecting if device 100 is thrown); claims 3 & 14 (same). 
As to claim 30, “The method of claim 1, the method further comprising: causing generation, by the processor via communication with the consumer electronics device and based at least in part on the risk profile updated based at least in part on the number of drop events, of an audio message or a visual message indicating a suggested proactive action for preventing future damage to the consumer electronics device.” See, e.g., Adegan, Col. 3:37-39 (“Electronic notification: any automated communication received by e-mail, phone, fax, text message, SMS, RSS or any third party software notification or alerting system.”); Col. 11:65-67 (alerting).
As to claim 31, “The method of claim 1, the method further comprising: identifying, by the processor, a high risk scenario associated with the consumer electronics device indicated based at least in part on the sensor data; and causing generation, by the processor via communication with the consumer electronics device and based at least in part on the identified high risk scenario, of an audio message or a visual message indicating a suggested proactive action that enhances protection of the consumer electronics device.” See, e.g., Adegan, Col. 3:37-39 (“any automated communication received by e-mail, phone, fax, text message, SMS, RSS or any third party software notification or alerting system.
Claims 4 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edmondson et al., U.S. Pat. Pub. 2015/0206200 A1 (“Edmonson”) in view of Adegan and further in view of Sabripour, U.S. Pat. 10,360,601 B1 (“Adegan”) further in view of Sabripour, U.S. Pat. Pub. 2019/0164020 A1 (“Sabripour”) and even further in view of Sherman, U.S. Pat. Pub. 2017/0024821 A1 (“Sherman”).
Edmondson in view of Adegan and further in view of Sabripour teaches, suggests and discloses all the limitations of claim 3 & 12 (as established above), which claims 4 & 13 respectively depend from. Edmonson in view of Adegan and further in view of Sabripour further teaches, suggests and discloses “the average selling price” and “the release price” as recited by claims 4 & 13. 
However, Edmonson in view of Adegan and further in view of Sabripour does not specifically or expressly disclose the limitations of claims 4 & 13 of: “The method of claim 3 wherein the processor calculates the replacement cost percentage by subtracting the average selling price from the release price to obtain a dividend, dividing the dividend by the release price to obtain a quotient, and multiplying the quotient by 100” (claim 4) and “The system of claim 12 wherein the processor calculates the replacement cost percentage by subtracting the average selling price from the release price to obtain a dividend, dividing the dividend by the release price to obtain a quotient, and multiplying the quotient by 100” (claim 13). 
Sherman cures this deficiency because Sherman teaches, suggests and discloses the above-recited limitations of claims 4 & 13. See, e.g., Sherman, paras. [0009] (“there is a need for increasing the probability of investors to have sufficient income in retirement or another preselected time or event to maintain their lifestyle (a common metric is a replacement ratio of 70% [replacement cost percentage] of preretirement income).”); [0068] (“a financial goal may be retirement income or a retirement income replacement ratio [replacement cost percentage]. Retirement income can be calculated by taking the current assets, adding in expected contributions over time, increasing the sum annually by the expected return of the portfolio, adding other sources of income or assets at or during retirement, and then using an actuarially assumed withdrawal rate [subtracting the average selling price from the release price to obtain a dividend]. Retirement income replacement ratio [quotient] can be calculated by dividing retirement income by income at the date of retirement [dividing the dividend by the release price to obtain a quotient]. Probability of reaching either goal can be calculated by determining what annual growth rate would meet the financial goal, how much above or below the expected return rate of the portfolio that is, and, based on statistical methods and a normal distribution (as understood by those skilled in the art of statistics), what the probability is of the time series of the annual income stream achieving at least that level of returns [and multiplying the quotient by 100, e.g., to obtain a probability]. This probability can be expressed numerically, textually, graphically, or otherwise and may be in precise estimates or probability ranges [a quotient multiplied by 100, to obtain a probability]”). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Edmondson’s, Adegan’s, Sabripour’s and Sherman’s above disclosures to teach, suggest and disclose all the limitations recited by claims 4 & 13. The motivation to combine Edmondson and Adegan with Sherman would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., calculating a replacement cost percentage by obtaining a dividend, dividing the dividend by the release to obtain a quotient, and multiplying the quotient by 100) in order to yield predictable results and/or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of 
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' general assertion on pages 11-19 of the Amendment, under the heading of “V. Claim Rejections Under 35 USC §101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “method”) is directed to a process in the instant case. The limitations of “determining…a make of the consumer electronics device, and determining…a model of the consumer electronics device; identifying…based at least in part on the make and the model, pricing information for the consumer electronics device; calculating…based at least in part on the pricing information, a replacement cost percentage; determining…the replacement cost percentage exceeds a threshold value; determining…a discount price to insure the consumer electronics device, wherein the discount price is based on a depreciated value of the consumer electronics device; monitoring, by…a software application operating on the consumer electronics device, sensor data from at least one sensor of the consumer electronics device; detecting…a set of drop events from the sensor data, the set of drop events including a number of drop events, wherein each drop event of the set of drop events is detected based at least in part on comparing determining an adjusted discount price based on make and model data, drop data and a risk profile of a consumer electronics device, e.g., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a processor, interacting with a consumer electronics device having at least one sensor, as well as a software application operating on the consumer electronics device, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as does independent claim 10 based on similar reasoning and rationale, contrary to Applicants’ arguments on pages 12-14 of the Amendment that the claims “do not recite a judicial exception” because as shown by the above analysis, they clearly do.  
The Examiner also respectfully disagrees with Applicants’ arguments on pages 14-19 of the Amendment that even assuming arguendo that the claims recite the judicial exception of methods of organizing human activity, they still are integrated into a practical application. generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) perform the steps in claim 1 above. See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a processor). Consequently, the present claims clearly and undeniably fall 
Finally, contrary to Applicants’ arguments made on page 17-19 of the Amendment that the present claim limitations provide some practical benefit or advantage, Examiner respectfully disagrees. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components) or combination of the additional elements amount to nothing more than well-understood, routine and conventional limitations in the field of providing insurance offers based on reviews of consumer electronic devices, as disclosed by the above-cited prior art. Moreover, the present claims are directed to a business solution (enabling “fast and personalized insurance offers without employing costly and time consuming manual reviews of consumer electronic devices”) to a business problem (the inefficiencies and obstacles in providing “insurance offers” via “costly and time consuming manual reviews of consumer electronic device”) in a business field (providing “insurance offers” based on the review of consumer electronic devices), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims 1, 3-5, 7-8, 10, 12-13, 16-17 & 23-31 under 35 U.S.C. 101 is hereby maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 10-11 of the Amendment, under the header of “Claim Rejections Under 35 USC §103”, 
Thus, claims 1, 3-5, 7-8, 10, 12-13, 16-17 & 23-31 stand rejected under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Ketonen et al., U.S. Pat. Pub. 2018/0338187 A1 – for disclosing similar subject matter to the present claims, e.g., “a user's mobile device may run a client agent 110 software application in local memory, that remains active silently while the device is in use” (para. [0037]).
Malaczynski et al., U.S. Pat. Pub. 2014/0279168 A1 – for disclosing similar subject matter to the present claims, e.g., “release price” that may or may not be discounted (paras. [0010], [0012]) and “average sale price” (para. [0039]).
                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
October 23, 2021
 
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/25/2021